Case 3:18-Cr-30052-I\/|GI\/| Document 28 Filed 01/15/19 Page 1 of 2

UNITES ST;XTES DISTRICT COUR'I`
DISTRIC'I` OF MASSACHUSETFS

UNITED S'I`ATE OF AMERIC,A,
V.
FABRIZIO PLUCHINO,

Crirn. No.: 18~CR-30052-MGM
Defendant

_/\_/\z\_/\/\_/\,/\.._/

 

DEFENDANT. PABRIZIO PLUCHINO’S MOTION TO SEAL

NO\X/ COMES the defendant, Fabrizio Pluchino, in the above-captioned matter and
respectfully moves that this Honorable Court to seal affidavits attached to Counsel’s Motion to
\X/’ithdraw.

'I`he affidavits attached to Counsel’s Motion to Withdraw contain information regarding
personal and financial matters of the Defendant, Fabrizio Pluchino, that undersigned counsel

believes is not appropriate or necessary for public viewing

Respectfully Submitted,
FABRIZIO PLUCHINO,
By His Attorney,

/S/ Daniel D. Kelly

 

Daniel D. Kelfy, Esq.
33 Mufberry Street
Springt`leld, MA 01195
413"733-0770 phone
413»733-1245 fax
BBO#: 634648

Case 3:18-Cr-30052-I\/|GI\/| Document 28 Filed 01/15/19 Page 2 of 2

CERTIFICATE OF SERVICE

 

I, Daniel I). Kelly, Esq., hereby certify that this document filed through the ECF system Will
be sent electronically to the registered participants as identified on the Notice of Electronic Fj]ing
(NEF) on january 15, 2019.

/s/ Daniel D. Kelly

 

Daniel D. Kelly, Esq.
33 Mulberry Street
Springfield, MA 011{)5
413~733~0770 phone
413”733-1245 fair
BBO#: 634648

